DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 05/17/2021, in which claims 1-16 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/17/2021.

Claim Objections
Claims 11 and 12 objected to because of the following informalities:  Each of these claims is repeated with another set of claims also numbered 11 and 12, but with different dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claims 3 and 4, the claims recites the limitation “wherein in an event of the operator interacting with the trend progression diagram said operating is visually provided via the operator station client with a digital representation of the technical object upon which the trend progression diagram is based.” (emphasis added). It is not clear what the “operating” refers to and there has been no prior mention of operating. For the purpose of examination, the limitation is being interpreted as providing a digital representation of some object of a process. There is insufficient antecedent basis for this limitation in the claim. 


Regarding claim 7, the claim recites the limitation “…an alarm which relates to the measurement value occurs in the trend progression at least one operator station server.” (emphasis added). It is not clear what is meant by this limitation. For the purpose of examination, the limitation is being interpreted to mean any measurement value in a trend.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Publication No. 2014/0277593 to Nixon et al., (hereinafter Nixon) or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2017/0254712 to Devereaux et al. (hereinafter Devereaux) 

Regarding claim 1, Nixon discloses a computer-implemented method for representing operator control information within a context of operator control and monitoring of a technical installation (An system that includes operator control and monitoring of a process control environment, see P55, P1-2, 51, Nixon)  having at least one operator station server (The system includes a server 150, see P53, 57, 51, Nixon) and one operator station client (A client, such as workstation or other UI device used by a user, see P57, Fig. 11, P4, Nixon), the method comprising: 
a) receiving at least one measurement value of at least one technical object of the technical installation via the at least one operator station server (Process data, which includes sensor measurement values, is received through server, see P53, P2-3, 62, 61, Nixon); 
b) generating a trend progression of the measurement value in an event of an alarm which relates to the measurement value occurring in the at least one operator station server (A trend is generated, and measurements are captured on an alarm triggering event, see P178, 145, P99, Nixon); 
c) transferring the generated trend progression from the at least one operator station server to the operator station client (UI receives process data, including tend data, see P178, P53, 57, Nixon); 
and d) visually presenting the transferred trend progression to an operator of the technical installation in a trend progression diagram (UI displays process data, including tend data, see P178, P53, 57, Nixon).
	 It is evident that Nixon teaches a trend of a measurement value in an event of an alarm.
However, Devereaux from the same or similar field of data gathering, monitoring, and alarm systems, explicitly teaches a trend of a measurement value in an event of an alarm (Trend data generated and provided, including visually, when an alarm is triggered in measurement, see P18, P22-23, 29-31, Fig. 9, Fig. 6, Devereaux).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the process environment control and monitoring as described by Nixon and incorporating providing trend in the event of an alarm, as taught by Devereaux.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data of interest as long as an event of interest is occurring, since data of an alarm is of interest for analysis and root cause (see P18, fig. 9, P22-23, 29-31, Devereaux). 


Regarding claim 2, the combination of Nixon and Devereaux teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Nixon further teaches wherein the trend progression is generated, transferred to the operator station client and visually provided at the operator station to the operator (UI displays process data, including tend data, see P178, P53, 57, Nixon).
Devereaux further teaches a trend is provided until an alarm is terminated (Trend data generated and provided, including visually, when an alarm triggered and until the alarm ceases, see P18, P22-23, 29-31, Fig. 9, Devereaux).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the process environment control and monitoring as described by Nixon and incorporating providing trend until an alarm is terminated, as taught by Devereaux.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data of interest as long as an event of interest is occurring, since data after an alarm ceases would no longer provide data of interes (see P18, fig. 9, P22-23, 29-31, Devereaux). 

Regarding claim 7, Nixon teaches a control system for a technical installation (An system that includes operator control and monitoring of a process control environment, see P55, P1-2, 51, Nixon) having at least one operator station server (The system includes a server 150, see P53, 57, 51, Nixon) and one operator station client (A client, such as workstation or other UI device used by a user, see P57, Fig. 11, P4, Nixon), the at least one operator station server being configured to generate at least one alarm which relates to a measurement value of a technical object of the technical installation which is connectable to the control system (an alarm generated from measurement process data, which includes sensor measurement values, is received through server, see P178, 145, P99, Nixon), and the at least one operator station server being configured to receive the measurement value from the technical object generate a trend progression of the measurement value (A trend is generated, and measurements are captured from devices in a plant, see P178, 145, P99, Nixon)and to transfer the trend progression to the operator station client  (UI receives process data, including tend data, see P178, P53, 57, Nixon) to present the trend progression to an operator of the technical installation visually in a trend progression diagram (UI displays process data, including tend data, see P178, P53, 57, Nixon); wherein the at least one operator station server is further configured to generate the trend progression of the measurement value and transfer said generated trend progression to the operator station client  (Server transmits data to UI, including tend data, see P178, P53, 57, Nixon) 
Nixon does not explicitly teach transferring trend data only if an alarm which relates to a measurement value occurs in the trend.
However, Devereaux from the same or similar field of data gathering, monitoring, and alarm systems, teaches generating and transferring trend data only if an alarm which relates to a measurement value occurs in the trend (Trend data generated and provided, including visually, only when an alarm is triggered in measurement, see P18, P22-23, 29-31, Fig. 9, Fig. 6, Devereaux).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the process environment control and monitoring as described by Nixon and incorporating providing trend only if an alarm occurs, as taught by Devereaux.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide data of interest as long as an event of interest is occurring, since data of an alarm is of interest for analysis and root cause (see P18, fig. 9, P22-23, 29-31, Devereaux). 


Claim 8 is rejected on the same grounds as claim 2.

Regarding claim16, the combination of Nixon and Devereaux teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Nixon further teaches wherein the technical installation comprises a manufacturing installation or process installation (Process plant, including manufacturing see P56, P2, 51,  Nixon).

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon, in view of Devereaux, and in further view of US Patent Publication No. 2007/0165031 to Gilbert et al., (hereinafter Gilbert)

Regarding claim 3, the combination of Nixon and Devereaux teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Nixon does not explicitly wherein in an event of an operator interacting with a trend progression diagram said operating is visually provided via the operator station client with a digital representation of a technical object upon which the trend progression diagram is based.
However, Gilbert from the same or similar field of process environments, teaches wherein in an event of an operator interacting with a trend progression diagram said operating is visually provided via the operator station client with a digital representation of a technical object upon which the trend progression diagram is based (A digital representation of plant component with a trend progression, see Fig. 20A and P137, Gilbert).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the process environment control and monitoring as described by Nixon and incorporating a digital representation of a technical object, as taught by Gilbert.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide context of a specific process component of an environment for which data is being displayed (see Fig. 20A and P137, 135, Gilbert). 


Claim 4 is rejected on the same grounds as claim 3.
Claim 9 is rejected on the same grounds as claim 3.
Claim 10 is rejected on the same grounds as claim 4.

Claims 5, 12, 13, 14, and 15 (see claim objections above regarding claim numbering) are rejected under 35 U.S.C. 103 as being unpatentable over Nixon, in view of Devereaux, in further view of Devereaux, and in further view of US Patent Publication No. 2013/0069792 to Blevins et al., (hereinafter Blevins)


Regarding claim 5, the combination of Nixon and Devereaux teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Nixon further teaches wherein a measurement value is stored in an archive of a control system of a technical installation (A data historian of process control plant system is used to store (i.e. archive) process data measurements, see P13, P335, P3-4, Nixon ).
	Nixon does not explicitly teach a trend is stored in an archive. 
However, Blevins from the same or similar field of process environments, teaches a trend is stored in an archive (Trend data stored in a historian, see P159, Blevins)
      It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the process environment control and monitoring as described by Nixon and incorporating trend storage, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to better and more easily view past occurrences that aid in understanding and contextualizing alerts of interest (see P160, Blevins). 

Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 5.
Claim 14 is rejected on the same grounds as claim 5.
Claim 15 is rejected on the same grounds as claim 5.


Claims 6, 11, 12, and 11 (see claim objections above regarding claim numbering) are rejected under 35 U.S.C. 103 as being unpatentable over Nixon, in view of Devereaux, and in further view of Japanese Application Publication No. JP 2019-008435A to Akiyoshi (hereinafter Akiyoshi. English translation of JP 2019-008435A is included and cited in this office action).

Regarding claim 6, the combination of Nixon and Devereaux teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Nixon does not explicitly teach wherein a trend progression of a measurement value is generated partially or completely via an interpolation of historical values of the measurement value.
However, Akiyoshi from the same or similar field of process environments, teaches wherein a trend progression of a measurement value is generated partially or completely via an interpolation of historical values of the measurement value (A trend is generated from stored values, see Pg. 3 2nd Para, Akiyoshi).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the process environment control and monitoring as described by Nixon and incorporating interpolation, as taught by Akiyoshi.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a graph by connecting discrete values to produce a trend (see Pg. 3 2nd Para, Akiyoshi). 


Claim 11 is rejected on the same grounds as claim 6.
Claim 12 is rejected on the same grounds as claim 6.
Claim 11 is rejected on the same grounds as claim 6.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakaya et al., US Patent Publication No. 2013/0147630 (hereinafter Nakaya) teaches a trend display and alarms in process system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117